Citation Nr: 0720861	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  03-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, which denied the benefit sought on appeal.  

In January 2006, the veteran appeared before the undersigned 
and testified regarding her symptomatology.  A transcript is 
of record.

In March 2006, the Board remanded this matter for further 
development.

As noted in the March 2006 remand the veteran has raised the 
issues of entitlement to an increased ratings for 
fibromyalgia, bursitis of each hip, and mechanical low back 
pain.  She also claimed entitlement to service connection for 
a gastrointestinal disability and depression.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are again referred to 
the RO for appropriate and immediate action.   


FINDINGS OF FACT

The veteran does not have a current diagnosis of rheumatoid 
arthritis.


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2002 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in her possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.   

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Background and Analysis

The service medical records include symptoms compatible with 
arthritis.  The service medical records are, 
however, negative for a diagnosis of rheumatoid arthritis.

A December 2000 VA examination diagnosed the veteran with 
fibromyalgia.  After review of the x-rays, previous 
laboratory data, and the evaluation, the examiner concluded 
there was no evidence to support any other concomitant 
condition, such as rheumatoid arthritis or degenerative joint 
disease.  

The veteran reported that she had a history of rheumatoid 
arthritis and claimed she was diagnosed with the disorder 
through VA.  Indeed, a September 2001 VA examiner diagnosed 
with veteran with inflammatory arthropathy consistent with 
rheumatoid arthritis despite negative serology.  

Because of the diagnostic conflict presented by the evidence, 
this case was remanded for a VA examination which was 
conducted in October 2006.  Following that study the VA 
examiner opined that the veteran did not present with 
clinical findings of rheumatoid arthritis but rather with 
symptoms that were consistent with fibromyalgia.  The 
examiner notated that a review of the claims folder showed a 
general impression of fibromyalgia but later on the diagnosis 
was considered to be an inflammatory condition due to the 
presence of double antinuclear antibody (ANA).  The veteran 
had been followed for other autoimmune disorders in the 
rheumatology clinic and repeated testing showed negative ANA 
with normal compliment.  The veteran had a negative 
rheumatoid factor, negative crystalloid cardioplegia (CCP) 
antibody and no bilateral involvement of joint pain and 
stiffness.  The examiner noted that within the last two or 
three years a new laboratory tool had become available to 
specifically diagnose rheumatoid arthritis.  That test is the 
CCP antibodies test, and as noted, that test was negative in 
the veteran.  The examiner concluded that all of the data 
suggested and confirmed that the veteran did not have 
rheumatoid arthritis.  

Given the thoroughness of the October 2006 report and the 
absence of competent contrary medical opinion evidence 
prepared after considering all of the evidence of record, the 
Board finds that the veteran does not have a current 
diagnosis of  rheumatoid arthritis.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In Brammer, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id.

Without medical evidence of a current disability, service 
connection can not be granted.  The preponderance of the 
competent evidence is against the claim for service 
connection for rheumatoid arthritis, and it must be denied.       


ORDER


Entitlement to service connection for rheumatoid arthritis is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


